UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6305



In Re: ROY KWACZALA,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CR-93-142)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Roy Kwaczala, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Kwaczala filed a petition for a writ of mandamus seeking

to have this court issue an order directing the district court to

act on his petition for writ of error coram nobis.     He requested

leave to proceed in forma pauperis with regard to his mandamus

petition.     A review of the district court docket reveals that the

district court recently denied Kwaczala’s petition for writ of

error coram nobis.     See Kwaczala v. United States, No. CR-93-142

(W.D.N.C. Mar. 6, 2001). Accordingly, although we grant Kwaczala’s

motion for leave to proceed in forma pauperis, we dismiss the

mandamus petition as moot.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2